Citation Nr: 1703327	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  11-26 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for an anxiety reaction with seizures (claimed as psychiatric and seizure disorders).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder.  

3.  Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1953 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for an anxiety reaction with seizures on the grounds that the evidence received was not new and material.  

A Travel Board hearing was held in May 2012 with the Veteran in St. Petersburg, Florida, before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file 

In June 2012, the Board denied the Veteran's petition to reopen the claim.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). 

The Veteran's petition to reopen his previously denied service connection claim regarding an anxiety reaction with seizures was remanded by the Board in an August 2013 decision to comply with an April 2013 Order of the Court which granted a Joint Motion for Remand (Joint Motion).  Upon remand, the RO sent the Veteran an August 2013 letter explaining to him he was entitled to a new hearing to comply with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran did not respond to this letter, and the claim was eventually returned to the Board.

In May 2015, the Board again remanded this matter for additional development, to include the issuance of a supplemental statement of the case.  

At that time, the Board also listed the issues of service connection for a left leg disability and coronary artery disease (claimed as a heart condition) as being before it.  These issues were remanded for the issuance of a statement of the case.  To date, a substantive appeal has not been filed.  As such, those issues are not currently before the Board and will not be addressed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The newly reopened issues of service connection for a seizure disorder and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for an anxiety reaction with seizures in February 1954.  The Veteran was notified of this decision that same month and did not appeal nor was any evidence received within the one year period which would have allowed the claim to remain open. 

2.  Evidence received since the denial of entitlement to service connection for an anxiety reaction with seizures raises a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The February 1954 rating determination denying service connection for an anxiety reaction with seizures became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence sufficient to reopen the claim of service connection for an anxiety reaction with seizures has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In view of the Board's favorable decision on this claim as it relates to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for an anxiety reaction with seizures further assistance is not required to substantiate the claim.

New and Material-General Criteria

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156 (a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In a February 1954 rating determination, the RO found that the Veteran had had a bad background of home and country (Poland) environment due to war with a long history of anxiety, grand mal like seizures, etc.  It observed that there was no particular stress in service.  It noted that the Veteran was mostly on sick call or hospitalized during service.  It also observed that discharge examination showed anxiety reaction, severe, and that a nervous condition was noted at induction.  The RO found that an anxiety reaction, severe, with grand mal like seizures, was not incurred in or aggravated by service.  

Evidence available at the time of the denial included the Veteran's service treatment records and his application for compensation.  The Veteran was notified of this decision later that month and did not appeal nor was any evidence received within the one year period following notification of the denial which would have allowed the claim to remain open; thus, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence added to the record subsequent to the February 1954 rating determination includes VA and private treatment records, the results of a May 2010 VA examination, testimony of the Veteran at his May 2012 hearing, and statements and arguments from the Veteran and his representative.  

Treatment records include the results of a May 1989 electroencephalography, which showed normal findings. 

In May 2010, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had had seizures since childhood, which was noted on enlistment.  The Veteran stated that his seizures were well-controlled with medication and that he had not had a seizure in more than 20 years.  The examiner concluded that the Veteran's seizure disorder existed prior to service.  It was noted that service treatment records demonstrated that he had a diagnosis of anxiety reaction with behavior simulating grand mal seizures and further military service did not worsen the condition.  It was further observed that there was no evidence from private records to indicate seizure activity.  The examiner indicated that the Veteran stated that the last seizure was more than 20 years ago.  It was noted if there had been a seizure disorder it apparently resolved, as medical records did not support a diagnosis of seizures and that the evidence did not support that military service aggravated the condition. 

In a June 2010 private treatment record, prepared in conjunction with a procedure performed on the right lower extremity, a seizure disorder was listed among the discharge diagnoses.

At his May 2012 hearing, the Veteran reported that he had a seizure disorder prior to service which was controlled by medication.  However, he ran out of this medication and experienced a seizure while being transported to Germany on a ship.  He awoke in a hospital back in the United States, where he was able to receive treatment for his condition.  He stated that after he was discharged from service, he returned to his old hospital to continue his medication.  He reported that he did not have any seizure problems during his working career due to his medication.

Treatment records received subsequent to the hearing reveal that the Veteran was noted to have had a seizure disorder since childhood along with a notation in a July 2014 treatment record that the Veteran may have had a seizure after not taking his medication and subsequent notations that the Veteran was still taking seizure medication and that he had not had a seizure.  Also added to the record were diagnoses of a mood disorder/seizure disorder.  The Board further observes that the Veteran's currently prescribed medications include mediations taken to prevent seizures along with medications prescribed to treat psychiatric difficulties.  

The basis for the prior denial was that the Veteran did not have an anxiety reaction, convulsive, which was incurred in or aggravated by service.  The VA treatment records added to the record reveal that the Veteran currently continues to take medications prescribed for seizures, to include having had a seizure when discontinuing his medication, and to have now been diagnosed with a mood disorder, along with taking prescription medications used in the treatment of psychiatric difficulties.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disabilities, to include continuing treatment and a possible worsening of his seizure symptoms and a now diagnosed psychiatric disorder.  The additional received evidence provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For these reasons, the Board finds that the evidence received since the February 1954 rating determination is new and material to reopen service connection for an anxiety reaction with seizures (claimed as psychiatric and seizure disorders).  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed in the remand section below.


ORDER

New and material evidence having been received, the petition to reopen the previously denied claim for service connection for an anxiety reaction with seizures (claimed as psychiatric and seizure disorders) is granted.  


REMAND

As the claim has been reopened, the Veteran should be afforded additional VA examinations to determine the nature and etiology of any current seizure and/or  psychiatric disorders, and their relationship, if any, to his period of service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current seizure disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record should be made available to the examiner. 

The examiner is requested to render the following opinions: 

(a) Did the Veteran's current seizure disorder clearly and unmistakably (obvious, manifest, undebatable) pre-exist his period of active service? 

(b) If it is your opinion that the seizure disorder clearly and unmistakably preexisted service, is there clear and unmistakable evidence that the seizure disorder was not aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition? 

(c) If you conclude that the seizure disorder did not clearly and unmistakably pre-exist service, is it at least as likely as not (probability 50 percent of more) that any current seizure disorder had its onset in service? 

Complete detailed rationale is requested for each opinion that is rendered.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current psychiatric disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record should be made available to the examiner. 

The examiner is requested to render the following opinions: 

(a) Did the Veteran's current psychiatric disorder clearly and unmistakably (obvious, manifest, undebatable) pre-exist his period of active service? 

(b) If it is your opinion that any current psychiatric disorder clearly and unmistakably preexisted service, is there clear and unmistakable evidence that the psychiatric disorder was not aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition? 

(c) If you conclude that any psychiatric disorder did not clearly and unmistakably pre-exist service, is it at least as likely as not (probability 50 percent of more) that any current psychiatric disorder had its onset in service? 

Complete detailed rationale is requested for each opinion that is rendered.

4.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing all indicated development, readjudicate the remaining issues.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


